           Case 2:15-cr-00041-JAM-EFB Document 117 Filed 10/20/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JILL M. THOMAS
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                           CASE NO. 2:15-CR-00041-JAM-EFB
11                                Plaintiff,             STIPULATION REGARDING SCHEDULE
                                                         FOR DEFENDANT’S MOTION TO REDUCE
12                         v.                            SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                         FINDINGS AND ORDER
13   GURPINDER SANDHU,
14                               Defendant.
15

16                                               STIPULATION
17          Plaintiff United States of America (the “government”), by and through its counsel of record, and
18 the defendant, by and through his counsel of record, hereby stipulate as follows:

19          1.     The defendant filed a motion for compassionate release on October 9, 2020. Docket No.
20 114. The government’s response is due on October 19, 2020, with any reply from the defendant due on

21 October 23, 2020. Docket No. 115.

22          2.     Counsel for the government requests additional time to obtain relevant records and draft
23 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

24 request.

25          3.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
26 schedule on the defendant’s motion as follows:

27                 a)      The government’s response to the defendant’s motion to be filed on or before
28          October 27, 2020;

      STIPULATION RE BRIEFING SCHEDULE                   1
           Case 2:15-cr-00041-JAM-EFB Document 117 Filed 10/20/20 Page 2 of 2


 1                 b)      The defendant’s reply to the government’s response to be filed on or before

 2          November 3, 2020.

 3

 4          IT IS SO STIPULATED.

 5

 6    Dated: October 19, 2020                                MCGREGOR W. SCOTT
                                                             United States Attorney
 7

 8                                                           /s/ JILL M. THOMAS
                                                             JILL M. THOMAS
 9                                                           Assistant United States Attorney

10

11    Dated: October 19, 2020                                /s/ DINA SANTOS
                                                             DINA SANTOS
12                                                           Counsel for Defendant
                                                             GURPINDER SANDHU
13

14

15
                                           FINDINGS AND ORDER
16
            Based upon the stipulation and representations of the parties, the Court adopts the following as a
17
     revised briefing schedule regarding the defendant’s motion for sentence reduction:
18
            a)     The government’s response to the defendant’s motion, Docket Nos. 114, is due on or
19
     before October 27, 2020;
20
            b)     The defendant’s reply to the government’s response, if any, is due on November 3, 2020.
21

22

23   DATED: October 19, 2020                                 /s/ John A. Mendez
                                                             THE HONORABLE JOHN A. MENDEZ
24
                                                             UNITED STATES DISTRICT COURT JUDGE
25

26

27

28

      STIPULATION RE BRIEFING SCHEDULE                   2
